Acknowledgment
The amendment filed on 28 December, 2020, responding to the Office Action mailed on 1 October, 2020, has been entered.  This Office Action fully considers the amendments to the pending application in which claims 1, 3-9, 11-15, 17-20 and 26-28 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-9, 11-15, 17-20 and 26-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art does not disclose the device of claim 1 comprising: a second dielectric between a portion of the first dielectric and the source.
Regarding claim 9, the prior art does not teach the method of claim 9 comprising: depositing a second dielectric on a portion of the first dielectric; and depositing a source and a drain on the second dielectric and the first dielectric, wherein the channel couple the source and the drain.
Regarding claim 15, the prior art does not teach the device of claim 15 wherein the backend transistor further includes: a second dielectric between a portion of the first dielectric and the source.
Claims 3-8, 11-14, 16-20 and 26-28 depend directly or indirectly on claims 1, 9 or 15 and are allowable on that basis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475.  The examiner can normally be reached on M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/J.E. Schoenholtz/Primary Examiner, Art Unit 2893